DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 25 April 2021. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-8, 12-17, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Westlin et al (US 20200252317 A1, hereafter referred to as Westlin) in view of Ganeshmani et al (US 10552121 B1, hereafter referred to as Ganeshmani).

Regarding claim 1, Westlin teaches a method comprising:
obtaining a data path representing flow of data in a processing a service request within a network computing environment (Westlin [0017] discloses determining a data path model for a process of a network service request, wherein the data path model indicates processes (represented as programs or services [0014]) and sequencing in a workflow) comprising a node (Westlin [0028] teaches the system implemented on a server), wherein the node having system resources (Westlin [0025]);
analyzing the data path to identify usage of the system resources required by the processing of the service request (Westlin [0034] discloses the determination of a sequence of a particular workflow considers factors including resource availability).
However, Westlin does not explicitly teach determining, based on the usage of the system resources, an optimization action expected to improve the usage of the system resources; and implementing the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests.
Ganeshmani, in an analogous art, teaches determining, based on the usage of the system resources (Ganeshmani [9:15-30; 10:29-36] teaches analyzing and determining based on resource performance metrics), an optimization action expected to improve the usage of the system resources (Ganeshmani [10:37-42] teaches determining an modification to a process flow, process or sub-process to mitigate issues and improve the performance of the process [5:22-28]); and 
implementing the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests (Ganeshmani [7:57-3]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin in view of Ganeshmani in order to configure the analysis of system resources of the node associated with a data path corresponding to a service request, as taught by Westlin, to include determining, based on the usage of system resources, an optimization action expected to improve the usage of the system resources and implemented the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests, as taught by Ganeshmani.
One of ordinary skill in the art would have been motivated in order to identify process and subprocess inter-dependencies and resource bottlenecks to reduce the effect on application performance (Ganeshmani [2:25-29]).

Regarding claim 2, Westlin-Ganeshmani teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani teaches the method further comprising:
monitoring continuous usage of the system resources over time (Westlin [0043] discloses continuously generating aggregations of logging information for processes of the network service and updating data path models associated with said network service);
determining a second optimization action other than the optimization action based on the continuous usage and the data path (Ganeshmani [Fig 5 and 11:28-37] teaches repeated monitoring and alternate process flow, process or sub-process modification); and
implementing the second optimization action, thereby further modifying operation of the network computing environment in handling future service requests (Ganeshmani [Fig 5 and 11:28-37] teaches repeated monitoring and alternate process flow, process or sub-process modification).

Regarding claim 3, Westlin-Ganeshmani teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani teaches the method wherein the node is a server having an operating system executed therein (Westlin [Fig 1 and 0028], Ganeshmani [4:64-28]), wherein the server is involved in the processing of the service request (Westlin [0029] discloses the programs, implemented on the server, handle service requests) and wherein the optimization action affects the operating system (Ganeshmani [5:20-28] discloses generating alternate process flows including tasks performed by hardware and software [3:33-36]).

Regarding claim 4, Westlin-Ganeshmani teaches the limitations of claim 3, as rejected above.
Additionally, Westlin-Ganeshmani teaches the method wherein the optimization action is implemented in a kernel space of the operating system (Ganeshmani [10:54-61]).

Regarding claim 5, Westlin-Ganeshmani teaches the limitations of claim 3, as rejected above.
Additionally, Westlin-Ganeshmani teaches the method wherein the operating system defining a kernel space and a user space (Ganeshmani [10:45-67] discloses processes and resources in a process space (kernel) and program code associated with a deployed application service (user),  wherein the optimization action is implemented in the user space (Ganeshmani [10:62-67] discloses dynamically generating and deploying program code).

Regarding claim 6, Westlin-Ganeshmani teaches the limitations of claim 3, as rejected above.
Additionally, Westlin-Ganeshmani teaches the method wherein the data path is a representation of how data is moved throughout services in the network computing environment (Westlin [0015-0016]) teaches a data path represents how and the sequence data is moved and acted upon).

Regarding claim 7, Westlin-Ganeshmani teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani teaches the method wherein the network computing environment is a cloud computing environment (Ganeshmani [Fig 1] discloses clients communicate with the application services across a network).

Regarding claim 8, Westlin-Ganeshmani teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani teaches the method wherein the network computing environment is an on-premise computing environment (Ganeshmani [Fig 1] discloses clients communicate with the application services across a network, wherein the application services are in an enterprise network).

Regarding claims 12-17, they do not teach or further limit over the limitations presented above with respect to claims 1-6.
Therefore, claims 12-17 are rejected for the same reasons set forth above regarding claims 1-6.

Regarding claims 18-20, they do not teach or further limit over the limitations presented above with respect to claims 1-3.
Therefore, claims 18-20 are rejected for the same reasons set forth above regarding claims 1-3.

Claim 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Westlin et al (US 20200252317 A1, hereafter referred to as Westlin) in view of Ganeshmani et al (US 10552121 B1, hereafter referred to as Ganeshmani) as applied above regarding claim 1, further in view of Jain et al (US 20210200589 A1, hereafter referred to as Jain).

Regarding claim 9, Westlin-Ganeshmani teaches the limitations of claim 1, as rejected above.
However, Westlin-Ganeshmani does not explicitly teach the method wherein said analyzing is performed by an agent executed on the node, wherein said determining the optimization action is performed by the agent, wherein the agent is configured to attempt improving performance of the node.
Jain, in an analogous art, teaches the method wherein said analyzing is performed by an agent executed on the node (Jain [0014, 0028] discloses an optimizer agent), wherein said determining the optimization action is performed by the agent (Jain [0014, 0028, 0058, 0067] discloses identifying and executing optimization actions), wherein the agent is configured to attempt improving performance of the node (Jain [0058, 0028, 0014, 0067]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin-Ganeshmani in view of Jain in order to configure said analyzing and determining, as taught by Westlin-Ganeshmani, to be performed by an agent executed on the node, wherein the agent is configured to attempt improving performance of the node by performing determined optimization actions, as taught by Jain.
One of ordinary skill in the art would have been motivated in order to enhance user experience (Jain [0028]).

Regarding claim 10, Westlin-Ganeshmani-Jain teaches the limitations of claim 9, as rejected above.
Additionally, Westlin-Ganeshmani-Jain, teaches the method wherein the agent operates independently in a standalone configuration (Jain [0057-0058] discloses a local optimization)
Powers, in an analogous art, teaches the method wherein the network computing environment is an on-

Regarding claim 11, Westlin-Ganeshmani teaches the limitations of claim 1, as rejected above.
However, Westlin-Ganeshmani does not explicitly teach the method wherein said analyzing is performed based on resource utilization measurements of the node and without obtaining resource utilization measurements of other nodes in the network computing environment.
Jain, in an analogous art, teaches the method wherein said analyzing is performed based on resource utilization measurements of the node and without obtaining resource utilization measurements of other nodes in the network computing environment (Jain [0080] discloses determining current utilization for resources used by a currently executing process on a device). 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin-Ganeshmani in view of Jain in order to configure said analyzing and determining, as taught by Westlin-Ganeshmani, to be based on resource utilization measurements of the node and without obtaining resource utilization measurement of other nodes in the network computing environment, as taught by Jain.
One of ordinary skill in the art would have been motivated in order to enhance user experience (Jain [0028]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-8, 12-14, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6, 13-14, 15-17 of U.S. Patent No. 11,018,957. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Regarding claims 1-4, 6-8, 12-14, 18-20, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical they are not patentably distinct from each other because claims 1-4, 6-8, 12-14, 18-20 are generic to all that is recited in claims 1-4, 6, 13-14, 15-17 of the patent. That is claims 1-4, 6-8, 12-14, 18-20 are anticipated by claims 15 and 18 of the patent.

Regarding claims 18-20, the instant application claims are directed to the non-transitory computer readable medium identical to the steps executed in the method of claims 1-3 of the patent such that the claims of the instant application are embody the steps of the method claims 1-3 of the patent. It would have been obvious for a person having ordinary skill in the art to modify the claims of the non-transitory computer readable medium of the instant application to be embody the functionality and steps of the method for execution by a plurality of computing devices.


Instant Application 
US Patent 11018957
1. A method comprising: 5obtaining a data path representing a flow of data in processing a service request within a network computing environment comprising a node, wherein the node having system resources; analyzing the data path to identify a usage of the system resources of the node required by the processing of the service request; 10determining, based on the usage of the system resources of the node, an optimization action expected to improve the usage of the system resources; and implementing the optimization action in accordance with the data path, thereby modifying an operation of the network computing environment in handling future service requests.
1. A method, comprising: obtaining a data path representing flow of data 
in processing a service request within a network computing environment having 
system resources, wherein the system resources comprise a connection point;  
analyzing the data path to identify usage of the system resources required by 
the service request processing, wherein the analyzing comprises identifying 
recurrent connections of an application to a remote server, the connection 
required at a later time;  determining, based on the usage of the system 
resources, an optimization action expected to improve the usage of the system 
resources, wherein the optimization action comprises opening a connection to 
the remote server ahead of time, and providing the connection to the 
application when needed;  and implementing the optimization action in 
accordance with the data path, thereby modifying operation of the cloud 
computing environment in handling future service requests.
2. The method of Claim 1, further comprising: monitoring continuous usage of the system resources over time; determining a second optimization action other than the optimization action, based on the continuous usage and the data path; and implementing the second optimization action, thereby further modifying the 20operation of the network computing environment in handling the future service requests.
2. The method of claim 1, further comprising: monitoring continuous usage 
of the system resources over time;  determining a second optimization action 
other than the optimization action, based on the continuous usage and the data 
path;  and implementing the second optimization action, thereby further 
modifying operation of the cloud computing environment in handling future 
service requests.



3. The method of Claim 1, wherein the node is a server having an operating system executed therein, wherein the server is involved in the processing of the service request, and wherein the optimization action affects the operating system.  
3. The method of claim 1, wherein the network computing environment 
comprises a server having an operating system executed therein, wherein the 
server is involved in the processing of the service request, and wherein the 
optimization action affects the operating system.
4. The method of Claim 3, wherein the optimization action is implemented in a kernel space of the operating system.  

4.  The method of claim 3, wherein the optimization action is implemented 
in a kernel space of the operating system.
6. The method of Claim 3, wherein the data path is a representation of how data is 30moved throughout services in the network computing environment.
6. The method of claim 3, wherein the data path is a representation of how 
data is moved throughout services in the cloud computing environment.
7. The method of Claim 1, wherein the network computing environment is a cloud computing environment.
13. The method of claim 1, wherein the network computing environment is a 
cloud computing environment.
8. The method of Claim 1, wherein the network computing environment is an on- premise computing environment.
14. The method of claim 1, wherein the network computing environment is an 
on-premise computing environment.
12. A system having a processor the processor being configured to perform the steps of: obtaining a data path representing a flow of data in processing a service request within a network computing environment comprising a node. wherein the node having system resources: 20analyzing the data path to identify a usage of the system resources of the node required by the processing of the service request: determining. based on the usage of the system resources of the node. an optimization action expected to improve the usage of the system resources: and implementing the optimization action in accordance with the data path. 25thereby modifying an operation of the network computing environment in handling future service requests.
15. system having a processor, the processor being configured to perform 
the steps of: obtaining a data path representing flow of data in processing a 
service request within a network computing environment having system resources, 
wherein the system resources comprise a lock, wherein two threads processing 
service requests of are awaiting the lock;  analyzing the data path to identify 
usage of the system resources required by the service request processing;  
determining, based on the usage of the system resources, an optimization action 
expected to improve the usage of the system resources, the optimization action 
comprises assigning higher priority in holding the lock to a thread of the two 
threads that is expected to finish processing earlier, in accordance with the 
data path;  and implementing the optimization action in accordance with the 
data path, thereby modifying operation of the cloud computing environment in 
handling future service requests.

13. The system of Claim 12, wherein the processor is further configured to: monitoring continuous usage of the system resources over time; determining a second optimization action other than the optimization action, 30based on the continuous usage and the data path; and GA Ref 681-1.230implementing the second optimization action, thereby further modifying the operation of the network computing environment in handling the future service requests.
16. The system of claim 15, wherein the processor is further configured 
to: monitoring continuous usage of the system resources over time;  determining 
a second optimization action other than the optimization action, based on the 
continuous usage and the data path;  and implementing the second optimization 
action, thereby further modifying operation of the cloud computing environment 
in handling future service requests.
14. The system of Claim 12, 5wherein the node is a server having an operating system executed therein, wherein the server is involved in the processing of the service request, and wherein the optimization action affects the operating system.
17. The system of claim 15, wherein the network computing environment 
comprises a server having an operating system executed therein, wherein the 
server is involved in the processing of the service request, and wherein the 
optimization action affects the operating system, and wherein optimization 
action is implemented in a kernel space or in a user space of the operating 
system.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powers et al (US 20200210312 A1);
Ananchaperumal (US 9300728 B1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446                                                                                                                                                                                                        1-